48 F.3d 1226NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ayyoub Younes WAZWAZ, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondents.
No. 94-2610.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 16, 1995.Filed:  Feb. 23, 1995.

Board of Immigration Appeals
B.I.A.
AFFIRMED
Before FAGG, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Ayyoub Younes Wazwaz, a West Bank Palestinian who has conceded deportability, petitions for review of the decision of the United States Department of Justice Board of Immigration Appeals denying his requests for asylum and for withholding and suspension of deportation.  See 8 U.S.C. Secs. 1158, 1252, 1253(h).  Wazwaz argues that West Bank Palestinians are a recognizable persecuted class within the meaning of the Immigration and Nationality Act, and that as a Palestinian he has a well-founded fear of persecution and will suffer extreme hardship if forced to return to the Israeli-occupied West Bank.


2
After careful review of the record, we conclude that the decision of the Board of Immigration Appeals is supported by substantial evidence on the record as a whole.  See Behzadpour v. United States, 946 F.2d 1351, 1353 (8th Cir. 1991).  In particular, Wazwaz has failed to present evidence "so compelling that no reasonable factfinder could fail to find the requisite fear of persecution."  INS v. Elias-Zacarias, 502 U.S. 478, 484 (1992).


3
The Board's decision is affirmed.